DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art Fell Jr. (Patent NO. US 6826624) teaches : monitoring a network for resource access requests from a user requesting access to a resource, wherein each resource access request includes a requested resource identifier for said requested resource; determining a current resource identifier for addressing said requested resource by searching a directory for the current resource identifier using the requested resource identifier; and redirecting said resource access request over the network to said requested resource using said current resource identifier responsive to a determination that said requested resource identifier is different from said current resource identifier, by using said current resource identifier instead of said requested resource identifier in the redirected resource access request redirected to said requested resource, wherein resource identifiers are selectively modified in the monitored resource access requests to allow users of the network to request access to network resources using both current and outdated resource identifiers and such access using both current and outdated resource identifiers is transparent to the requested resource, wherein searching the directory includes: searching for the requested resource identifier in a plurality of fields used for storing current resource identifiers; and if the requested resource identifier is not in any of the plurality of fields used for storing current resource identifiers, searching for the requested resource identifier in a plurality of fields used for storing previous resource identifiers, wherein for each resource a plurality of the fields for storing previous resource identifiers are associated with a field for storing a current resource identifier for the resource.
Prior art De Zaeytijd et al. (Pub NO. US 2018/0067736) teaches:  receiving, by a controller, a request to execute an upgrade of at least one resource at a particular cluster node in a cloud, the upgrade for converting the resource from an initial version to a final version; responsive to receiving the request, determining, by the controller, if the resource is in an outdated state; flagging, by the controller, the resource if it is determined to be in the outdated state; executing an instruction, by the controller, to prevent communication from the outdated resource to other cluster nodes in the cloud; determining, by the controller, if a multiple-version upgrade is required to update the outdated resource, from the initial version to the final version, and determining one or more paths required to upgrade to the final version, including determining if one or more intermediate paths are required for the conversion; executing the multiple-version upgrade, by the controller, by first converting the initial version of the resource to the one or more interim versions, via the one or more interim paths, and subsequently converting from the interim versions to the final version; and concealing from the end user conversions through the interim versions to the final version.
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –  “(d) generating a cycle node status (CNS) object for each of the one or more outdated compute nodes, each CNS object including an identifier of a corresponding outdated compute node and the identifier of the method for deleting the outdated compute node; (e) for each CNS object: (1) deleting the corresponding outdated compute node based on the method for deleting the outdated compute node specified in the CNS object, (ii) causing the resource provider to terminate a corresponding compute resource in the corresponding resource group; and (iii) updating a state of the CNS object to successful upon successfully causing the resource provider to terminate the corresponding compute resource; - which taught nor suggested by the prior art of record (PTO-892 and 1449).
Therefore, claims 1-20 indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186